
	
		II
		110th CONGRESS
		2d Session
		S. 3019
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2008
			Mr. Salazar introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Policy Act of 2005 to promote oil
		  shale and tar sands leasing, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Oil Shale and Tar Sands Leasing
			 Act of 2008.
		2.Oil shale and tar
			 sands leasingSection 369 of
			 the Energy Policy Act of 2005 (42 U.S.C. 15927) is
			 amended—
			(1)in subsection
			 (d)—
				(A)in paragraph
			 (1)—
					(i)by
			 striking Not later than 18 months after the date of enactment of this
			 Act, in and inserting the following:
						
							(A)In
				generalNot later than 1 year after the date of enactment of the
				Oil Shale and Tar Sands Leasing Act of
				2008, in
							;
				and
					(ii)by
			 adding at the end the following:
						
							(B)Additional
				comment periodThe Governors of each of the States of Colorado,
				Utah, and Wyoming shall be afforded an additional 90 days beyond the public
				comment period during which to comment on the final programmatic environmental
				impact statement prior to issuance of a record of decision by the
				Secretary.
							;
				and
					(B)in paragraph
			 (2)—
					(i)in
			 the heading by striking (2)
			 Final
			 regulation.—Not and inserting the following:
						
							(2)Proposed
				regulation
								(A)In
				generalNot
								;
					(ii)by
			 striking 6 months and inserting 1 year;
					(iii)by
			 striking final and inserting proposed; and
					(iv)by
			 adding at the end the following:
						
							(B)Public
				commentThe proposed regulations under this paragraph shall be
				open to public comment for not less than 120
				days.
							;
					(2)by redesignating
			 subsections (e) through (s) as subsections (g) through (u),
			 respectively;
			(3)by inserting
			 after subsection (d) the following:
				
					(e)Analysis of
				commercial leasing program
						(1)In
				generalNot later than 18 months after the date of enactment of
				the Oil Shale and Tar Sands Leasing Act of
				2008, and concurrent with the development of the proposed
				regulations as required by this section, the Secretary shall, in cooperation
				with the Secretary of Energy and the Administrator of the Environmental
				Protection Agency, prepare and submit to Congress a report (including
				recommendations) that analyzes the elements of a commercial leasing program for
				oil shale and tar sands, taking into account any findings from the research and
				development program conducted under subsection (c).
						(2)InclusionsThe
				report under paragraph (1) shall include—
							(A)an analysis
				of—
								(i)technologies and
				research and development programs for the production of oil and other materials
				from oil shale and tar sands in existence on the date on which the report is
				prepared;
								(ii)whether leases
				under the program should be issued on a competitive basis;
								(iii)the term of the
				leases;
								(iv)the maximum size
				of the leases;
								(v)the minimum size
				of the leases;
								(vi)the use and
				distribution of bonus bid payments;
								(vii)the royalty
				rate to be applied, including whether a sliding scale royalty rate should be
				used;
								(viii)the maximum
				number of leases and maximum acreage to be leased under the leasing program to
				a single lessee or an individual;
								(ix)any
				infrastructure required to support oil shale and tar sands development in
				industry and communities;
								(x)any conditions
				that should be imposed in leases to minimize the impacts on—
									(I)air quality and
				conditions, including greenhouse gas emissions;
									(II)water quality
				and quantity;
									(III)human
				health;
									(IV)local
				communities; and
									(V)wildlife
				habitat;
									(xi)policies that
				are necessary to mitigate the adverse impacts of commercial oil shale and tar
				sands exploration, development, and production activities on wildlife and other
				environmental resources that may be affected by a commercial oil shale and tar
				sands leasing and development program;
								(xii)reclamation
				bonding requirements that should be imposed to guarantee the reclamation of
				areas disturbed by oil shale and tar sands exploration, development, and
				production activities; and
								(xiii)appropriate
				diligent development and minimum production requirements;
								(B)an identification
				of events that should serve as a precursor to commercial leasing,
				including—
								(i)the development
				of environmentally and commercially viable technologies; and
								(ii)the completion
				of land use planning and environmental reviews; and
								(C)an analysis,
				developed in conjunction with the appropriate State water resources agencies,
				of the demand for, and availability of, water with respect to the development
				of oil shale and tar sands, including the best available estimates of the
				impacts of population growth and climate change on availability and timing of
				freshwater throughout the Colorado River Basin.
							(3)Public
				participationIn preparing the report under this subsection, the
				Secretary shall provide notice to, and solicit comment from—
							(A)the
				public;
							(B)representatives
				of local government;
							(C)representatives
				of industry; and
							(D)other interested
				parties.
							(4)Participation
				by certain StatesIn preparing the report under this subsection,
				the Secretary shall—
							(A)provide timely
				notice to, and solicit comment from, the Governors of each of the States of
				Colorado, Utah, and Wyoming;
							(B)allow each of the
				Governors of Colorado, Utah, and Wyoming a period of not less than 90 days to
				provide comments on the report; and
							(C)incorporate into
				the report submitted to Congress under paragraph (1) any response of the
				Secretary to those comments.
							(5)Incorporation
				of findings by NASIn preparing the report required by paragraph
				(1), the Secretary shall refer to and use information and recommendations made
				by the National Academy of Sciences in the report described in subsection
				(f).
						(f)National Academy
				of Sciences report and recommendations
						(1)In
				generalNot later than 90 days after the date of enactment of the
				Oil Shale and Tar Sands Leasing Act of
				2008, the Secretary of the Interior, in consultation with the
				Secretary of Energy and the Administrator of the Environmental Protection
				Agency, shall enter into an arrangement with the National Academy of Sciences
				under which the Academy shall conduct a study to assess the environmental and
				commercial framework for oil shale and tar sands development in the United
				States.
						(2)Matters to be
				addressedThe study shall address—
							(A)the importance of
				oil shale and tar sands production to meet the energy needs of the United
				States;
							(B)the status of oil
				shale and tar sands research and development efforts;
							(C)the likely
				positive and negative implications of the various technologies for the
				commercial production of oil from oil shale and tar sands resources, including
				the cumulative effects of other energy infrastructure necessary for such
				production, on—
								(i)water resources
				(including surface water and groundwater), including the quantity and quality
				of water;
								(ii)air quality,
				including greenhouse gas emissions;
								(iii)human
				health;
								(iv)local
				communities;
								(v)wildlife habitat;
				and
								(vi)regional energy
				needs;
								(D)the timeframe for
				viable large-scale commercial oil shale and tar sands production and events
				that should serve as a precursor to commercial leasing, such as development of
				commercially viable and environmentally safe technologies;
							(E)the feasibility
				and advisability of initiating a pilot program for commercial leasing;
							(F)energy sources
				needed for extraction technologies and the resulting energy balance and
				associated costs;
							(G)potential
				greenhouse gas emissions for each technology and sequestration
				opportunities;
							(H)potential social
				and environmental impacts of commercial oil shale and tar sands production,
				including groundwater and surface water usage;
							(I)workforce
				capacity requirements associated with large-scale commercial development;
				and
							(J)appropriate terms
				and conditions for commercial oil shale leases on public land, including
				royalty rates, diligent development requirements, environmental conditions, and
				length of the lease term.
							(3)RecommendationsThe
				study shall—
							(A)analyze the
				viability of, and timeframe for, environmentally safe commercial oil shale and
				tar sands development; and
							(B)make
				recommendations as to changes, if any, to Federal law (including regulations)
				needed to facilitate the commercial production of oil shale and tar sands
				resources in a manner that minimizes adverse social and environmental impacts
				and ensures a fair return to the public.
							(4)Completion of
				studyThe National Academy of Sciences shall—
							(A)not later than 18
				months after the date of enactment of the Oil
				Shale and Tar Sands Leasing Act of 2008, submit the findings and
				recommendations of the study to the Secretary of the Interior, the Secretary of
				Energy, and the Administrator of the Environmental Protection Agency;
				and
							(B)on completion of
				the study, make the results of the study available to the public.
							(5)Report to
				CongressNot later than 180 days after receiving the results of
				the study, the Secretary of the Interior, in consultation with the Secretary of
				Energy and the Administrator of the Environmental Protection Agency, shall
				report to Congress on—
							(A)the findings and
				recommendations of the study;
							(B)the agreement or
				disagreement of the Secretary with each of the findings and recommendations of
				the study; and
							(C)(i)a plan and timeframe
				for implementing the recommendations of the study through regulations or
				otherwise; or
								(ii)if the Secretary declines to
				implement a recommendation, the justification for declining to implement the
				recommendation.
								;
			(4)in subsection (g)
			 (as redesignated by paragraph (2))—
				(A)by striking
			 Not later and inserting the following:
					
						(1)In
				generalNot
				later
						;
				(B)in the first
			 sentence, by striking of the final regulation required by subsection
			 (d) and inserting of final regulations issued under this section
			 (taking into account the findings and recommendations of the studies and
			 reports required by subsections (e) and (f) and the results of research and
			 development carried out under leases entered into for that
			 purpose);
				(C)in the second
			 sentence, by striking If the Secretary finds sufficient support and
			 interest exists in a State, and inserting the following:
					
						(2)Lease
				saleIf the Secretary finds sufficient support and interest
				exists in a State and determines that the technology for the development of tar
				sands and oil shale resources is commercially and technically
				viable,
						;
				(D)in the third
			 sentence, by striking Evidence of and inserting the
			 following:
					
						(3)Evidence of
				interestEvidence of
						;
				and
				(E)by adding at the
			 end the following:
					
						(4)Recommendations
				of States on proposed lease sales and development and production plans
							(A)In
				generalAny Governor of an affected State or the executive of any
				affected local government in the State may submit recommendations to the
				Secretary regarding the size, timing, or location of a proposed lease sale or
				with respect to a proposed development and production plan.
							(B)Forwarding
				local recommendations to GovernorPrior to submitting
				recommendations to the Secretary, the executive of any affected local
				government in any affected State shall forward the recommendations of the
				executive to the Governor of the State.
							(C)DeadlineThe
				recommendations shall be submitted not later than 60 days after the date of
				notice of the proposed lease sale or the date of receipt of the development and
				production plan.
							(D)ApprovalThe
				Secretary shall accept the recommendations of the Governor, and may accept the
				recommendations of the executive of any affected local government, if the
				Secretary determines, after having provided an opportunity for consultation,
				that the recommendations provide for a reasonable balance between the national
				interest and the well-being of the citizens of the affected State.
							(E)RationaleThe
				Secretary shall communicate to the Governor, in writing, the reasons for the
				determination of the Governor—
								(i)to accept or
				reject the recommendations of the Governor; or
								(ii)to implement any
				alternative means, identified in consultation with the Governor, to provide for
				a reasonable balance between the national interest and the well-being of the
				citizens of the affected State.
								(5)Environmental
				complianceAn environmental impact statement or similar analysis
				required under the National Environmental
				Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall be
				required—
							(A)prior to any
				lease sale with respect to the land proposed to be leased under the commercial
				leasing program established under this subsection; and
							(B)on a
				site-specific basis prior to the authorization of any development activity on
				any leased land.
							;
				and
				(5)in subsection
			 (i)(1)(B) (as redesignated by paragraph (2)), by striking subsection
			 (e) and inserting subsection (g).
			
